     Case: 3:19-cv-00837-bbc Document #: 25 Filed: 02/17/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA,

                            Plaintiff,

              V.                                 Case No. 19-cv-837-bbc

ESTA TE OF JAMES L. RIEHLE
(DECEASED), and JOSEPH A. RIEHLE,

                            Defendants.


                             ORDER CONFIRMING SALE


       On reading and filing the report of the United States Marshal for the Western

District of Wisconsin, appointed under the judgment entered in the above action to

make sale of the premises described in the complaint herein, and it appearing: that due

notice of the application to confirm the report and sale was given by mail to all parties

or their authorized representatives; that the United States Marshal in making the sale

has complied with the judgment of foreclosure entered in this case and with the

applicable statutes; that the monies from the sale were insufficient to pay the whole

amount adjudged to the plaintiff, United States of America, together with interest and

costs; that the deficiency in that respect being in the amount of $125,289.31; and that

deficiency judgment is not being sought in this action.

       Now, therefore, on motion of the Plaintiff for confirmation of the sale of the

subject premises,
      Case: 3:19-cv-00837-bbc Document #: 25 Filed: 02/17/21 Page 2 of 3




       IT IS ORDERED:

       1.    That the sale of the mortgaged premises involved in the above action to

Aaron Kowalski, for the sum of $178,000, and the United States Marshal's report of sale,

are hereby in all things approved and confirmed.

       2.    That upon the entry and filing of this Order with the Clerk of the

United States District Court for the Western District of Wisconsin, and upon the

payment of the balance due to the United States Marshal, the United States Marshal

shall deliver the United States Marshal's Deed for the premises involved in this action

to:

              Aaron Kowalski
              236208 Jim Moore Creek Road
              Wausau, WI 54403

       3.     That the United States Marshal's costs are as follows:

              (a)       Fee                      $390.00
              (b)       Mileage                  $166.75

                        TOTAL EXPENSES           $556.75

       The expenses owed to the United States Marshal's Service are to be paid from the

proceeds of the sale.

       4.     That the United States Attorney's costs are as follows:

              (c)       Filing Fee               $ 30.00
              (d)       Publishing Fee           $ 203.33

                        TOTAL EXPENSES           $ 233.33




                                             2
     Case: 3:19-cv-00837-bbc Document #: 25 Filed: 02/17/21 Page 3 of 3




       The expenses owed to the United States Attorney's Office are to be paid from the

proceeds of the sale.

       5.     That the real estate transfer fee for recording the United States Marshal's

Deed for the property is $534.00. A check for this amount, payable to the Marathon

County Register of Deeds, should be mailed by the United States Marshal to the

purchaser listed in paragraph 2 above, along with the United States Marshal's Deed .

                        .·7r1"-        C.   f
       Entered this /        day of ~Tc..-p----"''~2:_ _~• 20.;l /

                                                          BY THE COURT:



                                                        it~7rt~~1~BB Ua bb
                                                          United States Dish·ict Judge
                                                          Western District of Wisconsin




                                                    3
